DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/21, and 3/15/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kojima et al. (US 2012/0200241).

Regarding claim 1,
Kojima discloses (Fig. 1):
A battery heating control method (Fig. 1), comprising: collecting, by a battery management unit (21), state parameters of a battery pack (temperature and voltage, ¶0024), wherein the state parameters of the battery pack comprises a temperature (via 22, ¶0024) and a state of charge of the battery pack (calculates SOC based off battery voltage, ¶0024); sending, by the battery management unit (21), a heating instruction to a vehicle controller (30) under a condition that the state parameters of the battery pack meet preset heating conditions (Battery needs to be warmed, ¶0043), wherein the preset heating conditions comprise the temperature is lower than a desired temperature threshold (Fig. 4, T1-T3) and the state of charge is higher than a heating allowable state of charge threshold (¶0074),
wherein the heating instruction is forwarded to a motor controller (Fig. 1, 12) by the vehicle controller (30) under a condition that a motor is determined in a non-operating state (motor is stopped, ¶0043), so that communication parameters for the motor controller (12) and the battery management unit (21) are set by the vehicle controller (30) in response to a communication request sent by the motor controller (12) based on the heating instruction (¶0043); performing, by the battery management unit (21), handshake communication according to the communication parameters (vehicle network, 3, ¶0026) to establish a communication connection with the motor controller (12, via 3, ¶0026);
calculating, by the battery management unit (21), a desired frequency and a desired duty cycle (¶0026, PWM, control) based on the state parameters of the battery pack (¶0024); and sending, by the battery management unit (21), the desired frequency and the desired duty cycle to the motor controller (sends information to 30, which sends duty cycle and frequency to 21, all via 3. ¶0024-¶0026) , wherein the desired frequency and the desired duty cycle are used by the motor controller (12) as a frequency and a duty cycle of a drive signal separately (¶0027, ¶0043), wherein the drive signal (from 12) is used for controlling an inverter (11) so as to heat the battery pack (20, ¶0024, ¶0043).

Regarding claim 2,
Kojima discloses (Fig. 1):
wherein the state parameters of the battery pack further comprise: a current flowing through the battery pack (charge/discharge current, ¶0024).

Regarding claim 3,
Kojima discloses (Fig. 1):
wherein the drive signal is a pulse width modulation (PWM) signal (¶0026).

Regarding claim 4,
Kojima discloses (Fig. 1):
wherein the frequency of the drive signal ranges from 100 Hz to 100,000 Hz, and the duty cycle of the drive signal ranges from 5% to 500% (¶0041-¶0043).

Regarding claim 8,
Kojima discloses (Fig. 1):
wherein method further comprising: sending, by the battery management unit, a stop signal to the motor controller to control the motor controller to stop outputting the drive signal when the state parameters exceed a safety range of parameters (Fig. 2, end, ¶0030).

Regarding claim 9,
Kojima discloses (Fig. 1):
A battery heating control method, comprising: receiving, by a vehicle controller (Fig. 1, 30), a heating instruction from a battery management unit (21, ¶0043); wherein the heating instruction is sent by the battery management unit  (21) under a condition that state parameters of a battery pack (¶0024, voltage, current, SOC, temperature) meet preset heating conditions (temperature, ¶0043), wherein the state parameters of the battery pack comprises a temperature (Measured by 22) and a state of charge of the battery pack (SOC, ¶0024), and the preset heating conditions comprise the temperature is lower than a desired temperature threshold (Fig. 4, T1-T3) and the state of charge is higher than a heating allowable state of charge threshold (¶0074);
forwarding, by the vehicle controller (30, via 3), the heating instruction to a motor controller (12) under a condition that a motor is determined in a non-operating state  (motor is stopped, ¶0043); receiving, by the vehicle controller (30), a communication request from the motor controller (12); wherein the communication request is sent by the motor controller (12) based on the heating instruction (from 21 and 30, via 3, ¶0024); and setting, by the vehicle controller (30), communication parameters for the motor controller (12) and the battery management unit (21), wherein the communication parameters (3) are used for the battery management unit (21)  to establish a communication connection with the motor controller (12, ¶0026),
wherein the communication connection (3) is used by the battery management unit (21) to send a desired frequency and a desired duty cycle to the motor controller (sends information to 30, which sends duty cycle and frequency to 21, all via 3. ¶0024-¶0026), wherein the desired frequency and the desired duty cycle are used by the motor controller as a frequency and a duty cycle of a drive signal separately (¶0027, ¶0043), wherein the drive signal is used for controlling an inverter (11) so as to heat the battery pack (20, ¶0024, ¶0043).

Regarding claim 10,
Kojima discloses (Fig. 1):
wherein the state parameters of the battery pack further comprise: a current flowing through the battery pack (charge/discharge current, ¶0024).

Regarding claim 11,
Kojima discloses (Fig. 1):
wherein the drive signal is a pulse width modulation (PWM) signal (¶0026).

Regarding claim 12,
Kojima discloses (Fig. 1):
wherein the frequency of the drive signal ranges from 100 Hz to 100,000 Hz, and the duty cycle of the drive signal ranges from 5% to 500% (¶0041-¶0043).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over 5-6, and 13-14 over Kojima et al. (US 2012/0200241) in view of Yamagami (US 2015/0295514)

Regarding claim 5,
Kojima discloses the above elements from claim 1.
They do not disclose:
wherein the drive signal is used for controlling a target upper-bridge-arm switch unit and a target lower-bridge-arm switch unit of the inverter to be periodically turned on or off.

However, Yamagami teaches (Fig. 1):
wherein the drive signal (Fig. 1, from 30) is used for controlling a target upper-bridge-arm switch unit (S1) and a target lower-bridge-arm switch unit (S2) of the inverter (20) to be periodically turned on or off (¶0043).

Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take battery heating system of Kojima that uses an inverter to heat a battery (¶0024) and use the 3-phase inverter from Yamagami in order to drive a motor with multiple switches as taught by Yamagami (¶0043).  This would enable more efficient operation from the battery being at an optimal temperature which increases efficiency.

Regarding claim 6,
Kojima discloses the above elements from claim 1.
They do not disclose:
wherein the inverter includes a supporting capacitor, a first phase bridge arm, a second phase bridge arm and a third phase bridge arm connected in parallel; the target upper-bridge-arm switch unit is a switch unit of the upper bridge arm of any one of the first phase bridge arm, the second phase bridge arm, and the third phase bridge arm; and the target lower-bridge-arm switch unit is a switch unit of the lower bridge arm of at least one of the bridge arms except the bridge arm where the target upper-bridge-arm switch unit is located.

However, Yamagami teaches (Fig. 1):
wherein the inverter includes a supporting capacitor (Fig. 1, C), a first phase bridge arm (U), a second phase bridge arm (V) and a third phase bridge arm (W) connected in parallel (¶0020-¶0022); the target upper-bridge-arm switch unit is a switch unit (S1, S3, S5) of the upper bridge arm of any one of the first phase bridge arm (U), the second phase bridge arm (v), and the third phase bridge arm (W); and the target lower-bridge-arm switch unit (S2, S4, S6) is a switch unit of the lower bridge arm of at least one of the bridge arms except the bridge arm where the target upper-bridge-arm switch unit is located (¶0024).

Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take battery heating system of Kojima that uses an inverter to heat a battery (¶0024) and use the 3-phase inverter from Yamagami in order to drive a motor with multiple switches as taught by Yamagami (¶0043).  This would enable more efficient operation from the battery being at an optimal temperature which increases efficiency.

Regarding claim 13,
Kojima discloses the above elements from claim 9.
They do not disclose:
wherein the drive signal is used for controlling a target upper-bridge-arm switch unit and a target lower-bridge-arm switch unit of the inverter to be periodically turned on or off.

However, Yamagami teaches (Fig. 1):
wherein the drive signal (Fig. 1, from 30) is used for controlling a target upper-bridge-arm switch unit (S1) and a target lower-bridge-arm switch unit (S2) of the inverter (20) to be periodically turned on or off (¶0043).

Regarding claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take battery heating system of Kojima that uses an inverter to heat a battery (¶0024) and use the 3-phase inverter from Yamagami in order to drive a motor with multiple switches as taught by Yamagami (¶0043).  This would enable more efficient operation from the battery being at an optimal temperature which increases efficiency.

Regarding claim 14,
Kojima discloses the above elements from claim 13.
They do not disclose:
wherein the inverter includes a supporting capacitor, a first phase bridge arm, a second phase bridge arm and a third phase bridge arm connected in parallel; the target upper-bridge-arm switch unit is a switch unit of the upper bridge arm of any one of the first phase bridge arm, the second phase bridge arm, and the third phase bridge arm; and the target lower-bridge-arm switch unit is a switch unit of the lower bridge arm of at least one of the bridge arms except the bridge arm where the target upper-bridge-arm switch unit is located.

However, Yamagami teaches (Fig. 1):
wherein the inverter includes a supporting capacitor (Fig. 1, C), a first phase bridge arm (U), a second phase bridge arm (V) and a third phase bridge arm (W) connected in parallel (¶0020-¶0022); the target upper-bridge-arm switch unit is a switch unit (S1, S3, S5) of the upper bridge arm of any one of the first phase bridge arm (U), the second phase bridge arm (v), and the third phase bridge arm (W); and the target lower-bridge-arm switch unit (S2, S4, S6) is a switch unit of the lower bridge arm of at least one of the bridge arms except the bridge arm where the target upper-bridge-arm switch unit is located (¶0024).

Regarding claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take battery heating system of Kojima that uses an inverter to heat a battery (¶0024) and use the 3-phase inverter from Yamagami in order to drive a motor with multiple switches as taught by Yamagami (¶0043).  This would enable more efficient operation from the battery being at an optimal temperature which increases efficiency.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over 5-6, and 13-14 over Kojima et al. (US 2012/0200241) in view of Kawashima et al. (US 2018/0102723).

Regarding claim 7,
Kojima discloses the above elements from claim 1.
They do not disclose:
wherein the drive signal comprises a first drive signal for controlling an upper-bridge-arm switch unit in a bridge arm of the inverter and a second drive signal for controlling a lower-bridge-arm switch unit in the bridge arm of the inverter; and a dead-time is set between a time when a level of the first drive signal changes and a time when a level of the second drive signal changes.

However, Kawashima teaches (Fig. 1):
wherein the drive signal (Fig. 1, from 51) comprises a first drive signal for controlling an upper-bridge-arm switch unit in a bridge arm of the inverter (Qu1, Qv1, Qw1) and a second drive signal for controlling a lower-bridge-arm switch unit (Qu2, Qv2, Qw2) in the bridge arm of the inverter (30, ¶0041) ; and a dead-time is set between a time when a level of the first drive signal changes and a time when a level of the second drive signal changes (¶0078).

Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take battery heating system of Kojima that uses an inverter to heat a battery (¶0024) and use the 3-phase inverter from Kawashima in order to drive a motor with multiple switches which have a dead time in order to prevent shoot through current as taught by Kawashima (¶0041).  This would enable more efficient operation from the battery being at an optimal temperature which increases efficiency and not damage the inverter.

Regarding claim 15,
Kojima discloses the above elements from claim 9.
They do not disclose:
wherein the drive signal comprises a first drive signal for controlling an upper-bridge-arm switch unit in a bridge arm of the inverter and a second drive signal for controlling a lower-bridge-arm switch unit in the bridge arm of the inverter; and a dead-time is set between a time when a level of the first drive signal changes and a time when a level of the second drive signal changes.

However, Kawashima teaches (Fig. 1):
wherein the drive signal (Fig. 1, from 51) comprises a first drive signal for controlling an upper-bridge-arm switch unit in a bridge arm of the inverter (Qu1, Qv1, Qw1) and a second drive signal for controlling a lower-bridge-arm switch unit (Qu2, Qv2, Qw2) in the bridge arm of the inverter (30, ¶0041) ; and a dead-time is set between a time when a level of the first drive signal changes and a time when a level of the second drive signal changes (¶0078).

Regarding claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take battery heating system of Kojima that uses an inverter to heat a battery (¶0024) and use the 3-phase inverter from Kawashima in order to drive a motor with multiple switches which have a dead time in order to prevent shoot through current as taught by Kawashima (¶0041).  This would enable more efficient operation from the battery being at an optimal temperature which increases efficiency and not damage the inverter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Domel (US 2013/0330578) – battery heating system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846